United States Court of Appeals
    for the Federal Circuit
                 ______________________

                   November 9, 2010

                       ERRATA
                 ______________________

                       2007-1066

                  GILBERT P. HYATT,
                   Plaintiff-Appellant,

                           v.

    DAVID J. KAPPOS, DIRECTOR, PATENT AND
              TRADEMARK OFFICE,
               Defendant-Appellee.

    Appealed from: United States District Court for the
District of Columbia in No. 03-CV-901, Judge Henry H.
Kennedy, Jr.


               Decided: November 8, 2010
                Nonprecedential Opinion
                ______________________

Please make the following additions:

Vernon M. Winters, Weil Gotshal & Manges LLP, of
Redwood Shores, California for amicus curiae American
Intellectual Property Law Association on rehearing en
banc. With him on the brief was Alan J. Kasper, Ameri-
can Intellectual Property Law Association, of Arlington,
Virginia.